Exhibit 10.1


Fifth Amendment to Loan and Security Agreement


Borrower: Cardlytics, Inc.    
Date: September 15, 2020
This FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into between PACIFIC WESTERN BANK, a California state-chartered bank
(“PWB”), as Agent and Lender, the other lenders from time to time party to the
Loan Agreement, and the borrower named above (“Borrower”). PWB and lenders that
may hereafter join as lenders under the Loan Agreement (as defined below) are
herein sometimes collectively referred to as “Lenders” and individually as a
“Lender”. PWB, in its capacity as administrative and collateral Agent for the
Lenders, is referred to herein as the “Agent” (which term shall include any
successor Agent in accordance with terms hereof).
Agent, Lenders and Borrower agree to amend the Loan and Security Agreement
between them, dated May 21, 2018 (as amended, the “Loan Agreement”), as follows,
effective as of the date hereof. (Capitalized terms used but not defined in this
Amendment shall have the meanings set forth in the Loan Agreement.)
1.2020 Convertible Notes.
1.1 “Permitted Indebtedness”. Clause (viii) of the definition of “Permitted
Indebtedness” is renumbered as clause (ix), and a new clause (viii) is added to
the definition of “Permitted Indebtedness” as follows:
“(viii) Indebtedness consisting of the 2020 Convertible Notes;”
1.2 Additional definitions. The following additional definition are added to
Section 8 of the Loan Agreement:
“ ‘2020 Convertible Notes’ means Borrower’s convertible senior notes due 2025 in
a principal amount not to exceed $230 million, which are on substantially the
terms set forth in the offering memorandum for the convertible notes provided to
the Lender on or prior to teh date of the Fifth Amendment”
“ ‘Fifth Amendment’ means that Fifth Amendment to Loan and Security Agreement,
dated as of September 15, 2020 by and between Borrower and Lender.”
1.3 “Change in Control”. A new clause (v) is added to the definition of “Change
in Control” in Section 8 of the Loan Agreement as follows:
“(v) a ‘fundamental change’ or other event occurs which gives any holders of the
2020 Convertible Notes a right to require the Borrower to repurchase any 2020
Convertible Notes.”
1.4 Permitted Investments. A new clause (x) is added to the definition of
“Permitted Investments” in Section 8 of the Loan Agreement as follows:
“(x) an Investment consisting of the purchase of a capped call transaction in
connection with the offering of the 2020 Convertible Notes, which provides
Borrower the right to require the dealer counterparty to deliver cash or shares
of Borrower’s stock as a result of conversion of the notes; provided that the
premium for such transaction shall not exceed 15% of the gross proceeds from the
sale of the 2020 Convertible Notes, provided the same does not impose any
liability on
the part of the Borrower, other than the payment of the premium at the time of
consummation of the transaction.”
1.5 Negative Covenant. A new subclause (g) is added to clause (xi) of Section
5.5 of the Loan Agreement as follows:
“(g) Borrower may purchase a capped call transaction in connection with the
offering of the 2020 Convertible Notes, as provided in clause (x) of the
definition of ‘Permitted Investments’.”
1.6 Negative Covenant. A new clause (xviii) is added to Section 5.5 of the Loan
Agreement, as follows:


“(xviii) prepay any principal of or interest on, or redeem any of the 2020
Convertible Notes (other than a repurchase or settlement upon conversion on the
occurrence of a ‘fundamental change,’ and other than settlement upon conversion
of the 2020 Convertible Notes in accordance with their terms, so long as in
connection with any such settlement in cash Borrower shall have, on a pro forma
basis after giving effect to such settlement, unrestricted cash in deposit
accounts with Lender in an amount equal to or greater than the principal amount
of the Loans then outstanding, plus $20,000,000), or effect any amendment to the
terms of the 2020 Convertible Notes which has the effect of shortening the
maturity thereof to a date prior to September 2025, or otherwise shortening any
dates upon which payments of principal or interest are due thereon, or
increasing the interest rate thereon, or changing the redemption, mandatory
prepayment, or shortening the date after which Borrower may optionally redeem
any of the 2020 Convertible Notes, or other material provisions thereof in a
manner that makes them more restrictive or adverse as to Borrower.”
2.Representations True. Borrower represents and warrants to Agent and Lenders
that all representations and warranties set forth in the Loan Agreement, as
amended hereby, are true and correct in all material respects, except as to
representations and warranties that relate to a different date, in which case
said representations and warranties continue to be true in all material respects
as of said date and those representations and warranties that are conditioned by
materiality, which shall be true and correct in all respects.
3.General Release. In consideration for Agent and Lenders entering into this
Amendment, Borrower hereby irrevocably releases and forever discharges Agent,
Lenders, and their successors, assigns, agents, shareholders, directors,
officers, employees, agents, attorneys, parent corporations, subsidiary
corporations, affiliated corporations, affiliates, participants, and each of
them (collectively, the “Releasees”), from any and all claims, debts,
liabilities, demands, obligations, costs, expenses, actions and causes of
action, of every nature and description, known and unknown, which Borrower now
has or at any time may hold, by reason of any matter, cause or thing occurred,
done, omitted or suffered to be done prior to the date of this Amendment arising
under or in any way related to the Loan Agreement, this Amendment or any other
Loan Document or any of the transactions contemplated herein or therein
(collectively, the “Released Claims”). Borrower hereby irrevocably waives the
benefits of any and all statutes and rules of law to the extent the same provide
in substance that a general release does not extend to claims which the creditor
does not know or suspect to exist in its favor at the time of executing the
release. Borrower represents and warrants that it has not assigned to any other
Person any Released Claim, and agrees to indemnify Agent and Lenders against any
and all actions, demands, obligations, causes of action, decrees, awards,
claims, liabilities, losses and costs, including but not limited to reasonable
attorneys' fees of counsel of Lenders’ choice and
costs, which Lenders may sustain or incur as a result of a breach or purported
breach of the foregoing representation and warranty.
4.No Waiver. Nothing herein constitutes a waiver of any default or Event of
Default under the Loan Agreement or any other Loan Documents, whether or not
known to Bank.
5.General Provisions. Borrower hereby ratifies and confirms the continuing
validity, enforceability and effectiveness of the Loan Agreement and all other
Loan Documents. This Amendment, the Loan Agreement, any prior written amendments
to the Loan Agreement signed by Agent, Lenders and Borrower, and the other
written documents and agreements between Agent, Lenders and Borrower set forth
in full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Agent and
Lenders on the one hand and Borrower on the other hand shall continue in full
force and effect and the same are hereby ratified and confirmed. This Amendment
may be executed in multiple counterparts, by different parties signing separate
counterparts, and all of the same taken together shall constitute one and the
same agreement.


6.Mutual Waiver of Jury Trial. AGENT AND LENDERS AND BORROWER EACH ACKNOWLEDGE
THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE
WAIVED. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS AMENDMENT, THE LOAN AGREEMENT, OR ANY RELATED INSTRUMENT OR
LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR
INACTION OF ANY OF THEM. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN
MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY PARTY HERETO, EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS
SECTION ARE VOID, INVALID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER
TERM OR PROVISION OF THIS AGREEMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL BE UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.






Borrower:Agent and Lender:CARDLYTICS, INC. PACIFIC WESTERN BANK /s/ Andrew
Christiansen/s/ Mykas DegesysAndrew ChristiansenMykas DegesysChief Financial
Officer
(Principal Financial and Accounting Officer)SVP


